Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the application 16/860,130 filed on 04-28-2020.   Claims 1-20 are pending.

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,824,930  Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (17/021,189) claim limitations are broader than claims 1-20 of U.S. Patent No. 10,824,930  as shown in the table below.
 
             Application No. 17/021,189
U.S. Patent No. 10,824,930  
1. An audio system comprising: at least one transducer configured to present audio content to a user; and a controller 

a transducer array configured to present audio content to a user; and
.



Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7. Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 102a(2) as being anticipated by Biggs (US 2019/0378385).   
    Consider Claim 1, Biggs teaches an audio system comprising: 
      at least one transducer configured to present audio content to a user(seefig.2); and a controller(see fig. 2(250)) configured to control the at least one transducer to adjust a level of tactile content imparted to the user via actuation of the at least one transducer by altering spectral content of the audio content while presenting the audio content to the user(see figs. 24-28 and paragraphs[0197]-[0224]).  
     Consider Claim 2, Biggs teaches The audio system of claim 1, wherein the controller is further configured to: adjust an actuation parameter of the at least one transducer for a frequency band of the spectral content to be below a threshold level, wherein values of the actuation parameter below the threshold level correspond to ranges of actuation where a portion of the tactile content for the frequency band is not perceived by the user and values at or above the threshold level correspond to ranges where the portion of the tactile content is perceived by the user(see figs. 46-52 and paragraphs[0334]-[0340]).
      Consider Claims 3 and 4, Biggs teaches the audio system wherein the actuation parameter is a voltage applied to the at least one transducer for presenting the portion of the tactile content within the frequency band to the user(see figs. 46-52 and paragraphs[0304]-[0320]); and the audio system wherein the controller is further configured to adjust the level of the tactile content using a perception model for the user(see figs. 1a-4, 17 and paragraphs[0004]-[0008]).

      Consider Claim 6, Biggs teaches the audio system further comprising: a sensor array (see fig. 2(208,210,226,228)) configured to detect sounds produced by the transducer array(see fig. 2(204,206,222,224)) ; and the controller(see fig. 2(250)) is further configured to: derive a threshold level for an actuation parameter of the at least one transducer for a frequency band, based on a portion of the detected sounds within the frequency band, and adjust the actuation parameter to be below the threshold level when actuating the at least one transducer for presentation of a portion of the tactile content within the frequency band(see figs 2-12 and paragraphs[0118]-[0132], [0150]- [0152]), values of the actuation parameter below the threshold level correspond to ranges of actuation where a portion of the tactile content for the frequency band is not perceived by the user and values at or above the threshold level correspond to ranges where the portion of the tactile content is perceived by the user (see figs 50-52 and paragraphs[0334]-[0340]).
      Consider Claim 7, Biggs teaches the audio system (see fig. 2)further comprising: a sensor array (see fig. 2(208,210,226,228)) configured to detect sounds produced by the transducer array(see fig. 2(204,206,222,224)): and the controller(see fig. 2(250)) is further configured to: estimate(see fig. 2(232,234,252)) a level of sensitivity of the at least one transducer for the user, based on a portion of the detected sounds in a frequency band below a threshold frequency(see fig. 62), derive a threshold level for an actuation parameter of the at least one transducer for the frequency band, based on the estimated level of sensitivity(see figs 2-12 and paragraphs[0118]-[0132], [0150]- [0152]), and adjust the actuation parameter to be below the threshold level, wherein values of 
     Consider Claim 8, Biggs teaches the audio system (see fig.2) further comprising: a sensor array(see fig. 2(208,210,226,228)) configured to detect tactility sensation within a tissue of the user; and the controller(see fig. 2(250)) is further configured to: derive a threshold level for an actuation parameter of the at least one transducer for a frequency band, based on a portion of the detected tactility sensation(see figs 2-12 and paragraphs[0118]-[0132], [0150]-[0152]), and adjust(see fig. 2(250)) the actuation parameter to be below the threshold level, wherein values of the actuation parameter below the threshold level correspond to ranges of actuation where a portion of the tactile content for the frequency band is not perceived by the user and values at or above the threshold level correspond to ranges where the portion of the tactile content is perceived by the user(see figs 50-52 and paragraphs[0334]-[0340]).
    Consider Claim 9, Biggs teaches the audio system (see fig.1) further comprising: a sensor array(see fig. 2(208,210,226,228)) configured to monitor at least one of a sound pressure and an acceleration generated by the at least one transducer when presenting an audio signal to the user; and the controller is further configured to control the audio content presented to the user based on the at least one of the sound pressure and the acceleration such that at least one amplitude of the audio content for at least one frequency is below a threshold level(see figs 2-12 and paragraphs[01 18]- [0132], 
Consider Claims 10 and 11, Biggs teaches the audio system wherein the at least one transducer comprises at least one of a bone conduction transducer and a cartilage conduction transducer(see figs 2-12 and paragraphs[0118]-[0132]) ; and the audio system wherein the at least one transducer comprises a plurality of cartilage conduction transducers(see figs 2-12 and paragraphs[0118]-[0132]).
       Consider Claims 12 and 13, Biggs teaches the audio system the audio system wherein the at least one transducer comprises at least one of: a plurality of air conduction transducers, a plurality of bone conduction transducers, and a plurality of cartilage conduction transducers(see figs 2-12 and paragraphs[0118]-[0132]); and the audio system wherein the audio system is part of a headset (see figs 2-12 and paragraphs[0118]-[0132]).
        Consider Claim 14, Biggs teaches a method comprising: adjusting (see fig. 2(250)) a level of tactile content to be imparted to a user via actuation of at least one transducer by altering spectral content of audio content while presenting the audio content to the user(see figs. 24-28 and paragraphs[0197]-[0224]); and instructing the at least one transducer to present the audio content to the user, wherein the audio content includes the adjusted level of the tactile content(see figs. 2-19 and paragraphs[0123]-[0148]).

     Consider Claim 17, Biggs teaches the method further comprising: detecting sounds produced by the at least one transducer(see fig. 2(208,210,226,228)); deriving a threshold level for an actuation parameter of the at least one transducer for a frequency band of the spectral content, based on a portion of the detected sounds within the frequency band(see figs 2-12 and paragraphs[0118]-[0132], [0150]-[0152]); and 
    adjusting(see fig. 2(250))  the actuation parameter to be below the threshold level when actuating the at least one transducer for presentation of a portion of the tactile content within the frequency band, values of the actuation parameter below the threshold level correspond to ranges of actuation where a portion of the tactile content for the frequency band is not perceived by the user and values at or above the threshold level correspond to ranges where the portion of the tactile content is perceived by the user(see figs 50-52 and paragraphs[0334]-[0340]). 
      Consider Claim 18, Biggs teaches the method further comprising: detecting (see fig. 2(208,210,226,228)) sounds produced by the transducer; estimating(see fig. 2(232,234,252)) a level of sensitivity of the transducer for the user, based on a portion of the detected sounds in a frequency band below a threshold frequency(see fig. 62); 
values at or above the threshold level correspond to ranges where the portion of the tactile content is perceived by the user(see figs 50-52 and paragraphs[0334]-[0340]). 
     Consider Claim 19, Biggs teaches the method further comprising: monitoring at least one of a sound pressure and an acceleration generated by the transducer when presenting an audio signal to the user (see figs 50-55b and paragraphs[0349]-[0359]) ; and controlling the audio content presented to the user based on the at least one of the sound pressure and the acceleration such that at least one amplitude level of the audio content for at least one frequency is below a threshold level(see figs 50-55b, 62 and paragraphs[0349]-[0359]), wherein values of the at least one amplitude below the threshold level correspond to the audio content where a portion of the tactile content is not perceived by the user and values at or above the threshold level correspond to the audio content where the portion of the tactile content is perceived by the user(see figs 50-52 and paragraphs[0334]-[0340)).
     Consider Claim 20, Biggs teaches  a computer program product comprising a non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by one or more processors(see fig. 2(250)), cause the one or more processors to: adjust(see fig. 2(250))  a level of tactile content to be imparted to a user via actuation of at least one transducer by altering spectral content of audio content . 


Claim Rejections - 35 USC § 103
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
11.          Claims 5 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Biggs (US 2019/0378385) in view of KAH, JR et al. (US 2017/006387).
     Consider Claim 5, Consider claim 6, Biggs does not explicitly teach the audio system wherein the controller is further configured to: generate a perception model by 
     However, KAH teaches the audio system wherein the controller is further configured to: generate a perception model by calibrating the transducer array; and adjust the level of the tactile content using the perception model (see figs 6-14 and paragraphs[0036],[0091 ]-[0096)).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of KAH in to the teaching of Biggs to provide a hearing enhancement device using wave amplification in the outer ear cavities of a user and transducer placement to provide frequency based enhancement of speech and music sounds without blocking the user's auditory canal.
    Consider claim 16, Biggs does not explicitly teach the method further comprising: generating a perception model for the user by calibrating the at least one transducer; and adjusting the level of the tactile content using the perception model.
    However, KAH teaches method further comprising: generating a perception model for the user by calibrating the at least one transducer; and adjusting the level of the tactile content using the perception model (see figs 6-14 and paragraphs[0036],[0091 ]-[0096]).
     Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of KAH in to the teaching of Biggs to provide a hearing enhancement device using wave amplification in the outer ear cavities of a user and transducer placement to provide frequency based enhancement of speech and music sounds without blocking the user's auditory canal.    

                                                                 Conclusion
12.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Leppanen et al.(US 2018/0164588) is cited to show other related  METHODS AND SYSTEM FOR ADJUSTING LEVEL OF TACTILE CONTENT WHEN PRESENTING AUDIO CONTENT.

13.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501